Citation Nr: 0022899	
Decision Date: 08/29/00    Archive Date: 09/01/00

DOCKET NO.  97-33 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a blood disorder.  

2.  Entitlement to an increased (compensable) rating for 
residuals of excision of a ganglion cyst of the left thumb 
metacarpophalangeal joint.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from October 1970 to August 
1974 and from August 1993 to March 1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 1996 and March 1999 decisions 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.  

The August 1996 RO decision also denied service connection 
for herniated disc, generalized anxiety disorder, and penis 
deformity with loss of erectile power.  It granted service 
connection and assigned noncompensable evaluations for 
hypogonadism with residuals of varicocelectomy, impingement 
syndrome of the right shoulder, and residuals of a fracture 
of the right fifth metatarsal.  The veteran filed a notice of 
disagreement with these actions and a statement of the case 
was issued.  The RO accepted a substantive appeal as timely.  
In May 2000 a supplemental statement of the case was issued 
to the veteran indicating that service connection had been 
granted for lumbosacral strain and generalized anxiety 
disorder with dysthymic disorder.  Service connection 
continued to be denied for penis deformity with loss of 
erectile power.  Ten percent evaluations were also granted 
for impingement syndrome of the right shoulder and 
hypogonadism with residuals of varicocelectomy.  A 
noncompensable evaluation continued to be assigned for 
residuals of fracture of the right fifth metatarsal.  The 
veteran filed a VA Form 9 in response thereto indicating that 
he had read the supplemental statement of the case and he was 
only appealing the noncompensable evaluation for residuals of 
excision of the ganglion cyst of the left thumb 
metacarpophalangeal joint.  Once filed, a substantive appeal 
may be withdrawn in writing at any time before the Board 
promulgates a decision.  38 C.F.R. § 20.204(b) (1999).  As 
the veteran has indicated in his signed VA Form 9 that he 
desires to withdraw his appeal with respect to the issues of 
service connection for herniated disc and penis deformity 
with loss of erectile power as well as the issues of 
increased ratings for hypergonadism with residuals of 
varicocelectomy, impingement syndrome of the right shoulder, 
and residuals of a fracture of the right fifth metatarsal and 
service connection has been granted for a generalized anxiety 
disorder, these issues are no longer in appellate status and 
will not be considered by the Board.  


REMAND

In a signed statement dated January 26, 2000, the veteran 
indicates that he attended a personal hearing at the RO on 
that date.  The May 2000 supplemental statement of the case 
makes reference to a personal hearing conducted on January 
26, 2000.  A transcript of that hearing does not appear to be 
of record.  

The report of a November 1998 VA examination reflects that an 
examination of the veteran's left thumb was accomplished.  It 
indicates an impression that includes that clinical findings 
were compatible with degenerative joint disease of the 
metacarpophalangeal joint of the left thumb, and the examiner 
comments that the removal of the ganglion cyst was not 
causing the veteran's current problems with the left thumb.  
The report of a November 1998 VA X-ray of the veteran's hands 
indicates that there was no bony abnormality.  It is unclear 
if the examiner was aware of this X-ray report in arriving at 
his conclusion.  

In light of the above, the appeal is REMANDED to the RO for 
the following:  

1.  The RO should contact the veteran and 
request that he provide the names, 
addresses, and dates of treatment 
relating to any left thumb disability.  
After obtaining any necessary 
authorization, the RO should request 
copies of all identified treatment 
records that have not already been 
obtained.

2.  The RO should associate the 
transcript of the personal hearing that 
was apparently held on January 26, 2000, 
with the veteran's claims file.  

3.  Then, the RO should arrange for a VA 
orthopedic examination to determine the 
nature and extent of the veteran's 
residuals of excision of a ganglion cyst 
of the left thumb metacarpophalangeal 
joint.  All indicated studies should be 
performed and all findings reported in 
detail.  The claims file must be made 
available to the examiner for review.  
The examiner should identify all symptoms 
that are related to the veteran's 
service-connected residuals of excision 
of a ganglion cyst of the left thumb 
metacarpophalangeal joint.  If it is 
determined that any symptoms are not 
related thereto, the examiner should so 
state.  The examiner should indicate 
whether the scar is superficial, poorly 
nourished, has repeated ulceration, is 
superficial, or is tender and painful on 
objective demonstration or limits the 
function of any part.  A complete 
rationale should be provided for any 
opinion offered.  

4.  Then, in light of the additional 
evidence, the RO should readjudicate the 
issues on appeal.  

5.  If any benefit sought on appeal is 
not granted to the veteran's 
satisfaction, or if a timely notice of 
disagreement is received with respect to 
any other matter, both the veteran and 
his representative should be provided a 
supplemental statement of the case on all 
issues in appellate status and afforded 
the appropriate opportunity to respond.  

Thereafter, the case should be returned to the 
Board for further appellate consideration, if 
otherwise in order.  In taking this action, the 
Board implies no conclusion, either legal or 
factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until he is 
otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).





